Case 6:18-cv-00180-JDK-JDL Document 47 Filed 01/15/19 Page 1 of 2 PageID #: 333
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

 CYNTHIA SMALLEY, CLIFFORD R.                         §
 MOORE, JR. AND CATHERINE M.                          §
 MOORE, TRUSTEES ON BEHALF OF                         §
 C.R. & C.M. MOORE LIVING TRUST;                      §
 AND JERRY SELWEN, D/B/A SELWYN                       §
 PROPERTIES, SP                                       §
                                                      §
     Plaintiffs                                       §     CIVIL NO. 6:18-cv-00180-JDK
                                                      §
V.                                                    §
                                                      §       JURY TRIAL
UNION PACIFIC RAILROAD COMPANY,                       §
                                                      §
     Defendant

                          ORDER OF DISMISSAL WITH PREJUDICE

         ON THE 14th DAY OF January, 2019, came on to be considered the Joint Motion for

 Dismissal with Prejudice filed by CYNTHIA SMALLEY, CLIFFORD R. MOORE, JR.

 AND CATHERINE M. MOORE, TRUSTEES ON BEHALF OF CR & CM MOORE LIVING

 TRUST AND JERRY SELWYN, D/B/A SELWYN PROPERTIES, SP., Plaintiffs, and UNION

 PACIFIC RAILROAD COMPANY, Defendant, in the above-styled and numbered cause.

         After consideration of the pleadings on file, the Joint Motion for Dismissal and the

 agreement of the Parties as indicated by the signatures of their attorneys, the Court is of the

 opinion that the motion should be GRANTED and all causes of action asserted herein dismissed

 with prejudice.

         IT IS THEREFORE ORDERED that the above-styled and numbered cause is hereby dismissed

 with prejudice and that all costs of court shall be taxed against the Parties incurring same.




 Order Granting Joint Motion for Dismissal with Prejudice                                        Page 1
Case 6:18-cv-00180-JDK-JDL Document 47 Filed 01/15/19 Page 2 of 2 PageID #: 334


      IT IS FURTHER ORDERED that the parties are further released from any discovery retention

 requirement under the Federal Rules of Civil Procedure, and may dispose of all discovery retained

 herein thirty (30) days from the date of the signing of this Order.

      So ORDERED and SIGNED this 15th day of January, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




 Order Granting Joint Motion for Dismissal with Prejudice                                  Page 2
